Citation Nr: 1625431	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-68 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for compound fractures of the 2nd, 3rd, 4th, and 5th metatarsals, right foot, which chronic metatarsalgia and bony deformity (right foot disability).

2.  Entitlement to service connection for a low back condition, to include as secondary to a right foot disability.

3.  Entitlement to service connection for a left knee condition, to include as secondary to a right foot disability.

4.  Entitlement to service connection for a right knee condition, to include as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for a right foot disability and assigned a 30 percent rating effective April 16, 2008.  The RO also denied service connection for low back, left knee, and right knee disabilities.

The Veteran was scheduled for a Travel Board hearing in March 2016 but failed to appear.  He has not indicated that he had good cause for not appearing, and has not otherwise requested that the hearing be rescheduled.  Therefore, the Board will proceed in adjudicating his claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to fully and fairly adjudicating the Veteran's claims on the merits.

First, in a May 2016 brief, the Veteran's representative noted that the Veteran may have Social Security Administration (SSA) records which are not currently associated with the claims file.  VA has a duty to obtain such records when they may be relevant to the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Second, with respect to his claim for a higher initial rating for his right foot disability, the most recent VA examination assessing the severity of his condition was conducted in September 2008.  VA treatment records dated only through October 2009 have been associated with the claims file.  Therefore, an additional VA examination is necessary, and his more recent VA treatment records should also be obtained.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, with respect to his low back and bilateral knee claims, the Veteran was afforded a VA examination in September 2008, and the examiner could not say whether these conditions were due to service without resorting to speculation.  Unfortunately, this examination and opinion is not adequate for several reasons.  First, while the examiner diagnosed lumbar and bilateral knee strains with normal x-rays, the accompanying x-ray reports show some degenerative changes, and therefore the examination is not entirely clear in its diagnoses.  

In addition, the examiner did not provide any further explanation for his speculative opinion.  It must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  

Finally, the examiner did not offer an opinion regarding the relationship, if any, between the Veteran's service-connected right foot disability and his low back and knee conditions.  VA records from April 2009 include a statement from the Veteran's treating physician that his knee and spine degenerative joint disease is due to an abnormal gait from his foot fractures, but no further explanation or rationale was provided.  Therefore, a new VA examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, place a statement to that effect in the Veteran's claims file.

2.  Obtain the Veteran's VA treatment records for the period from November 2009 through the present and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected right foot disability.  The claims file must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is requested to report complaints and clinical findings pertaining to the Veteran's right foot in detail, and provide a functional assessment.

The examiner must offer an opinion as to whether the Veteran has any effective function remaining in his right foot, other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.

A complete rationale must be provided for all opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests and studies must be completed.  The examiner must then address the following three questions.

Question 1:  Is it at least as likely as not (50 percent or greater probability) that the current low back condition(s) are etiologically related to service?

In addressing this question, the examiner should note the following evidence:

i.  Service treatment records dated April 1961 show the Veteran hurt his back while digging a ditch.  Examination revealed considerable spasm, and he was diagnosed with a lumbosacral sprain.

ii.  Service treatment records dated September 1961 show the Veteran had experienced aching in his lumbar spine area since his earlier injury.

iii.  Service treatment records dated April 1962 show the Veteran was struck by a 5-ton military vehicle across the back.  However, the only diagnosed condition was a foot fracture secondary to his foot being run over.

iv.  Service treatment records dated April 1964 show complaints of pain in the right lower portion of the back following an auto accident.  X-rays were negative.

v.  A January 1965 separation examination was within normal limits, and the Veteran did not report any back or joint pain during a September 1965 medical history report.

Question 2:  Is it at least as likely as not (50 percent or greater probability that the Veteran's current low condition(s) are caused by his service-connected compound fractures of the 2nd, 3rd, 4th, and 5th metatarsals, right foot, which chronic metatarsalgia and bony deformity?

Question 3:  Is it at least as likely as not (50 percent or greater probability that the Veteran's current low condition(s) are aggravated by his service-connected compound fractures of the 2nd, 3rd, 4th, and 5th metatarsals, right foot, which chronic metatarsalgia and bony deformity?

The term "aggravation" in the above context refers to a permanent worsening of the underlying low back condition, as opposed to temporary flare-ups with a return to a baseline level of disability.

In addressing these questions, the examiner should note the April 2009 VA treatment records which attribute spine degenerative joint disease to an abnormal gait from his foot fractures.

A complete rationale must be provided for all opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disabilities.  The claims file must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests and studies must be completed.  The examiner must then address the following two questions.

Question 1:  Is it at least as likely as not (50 percent or greater probability that the Veteran's left or right knee condition(s) are caused by his service-connected compound fractures of the 2nd, 3rd, 4th, and 5th metatarsals, right foot, which chronic metatarsalgia and bony deformity?

Question 3:  Is it at least as likely as not (50 percent or greater probability that the Veteran's current left or right knee condition(s) are aggravated by his service-connected compound fractures of the 2nd, 3rd, 4th, and 5th metatarsals, right foot, which chronic metatarsalgia and bony deformity?

The term "aggravation" in the above context refers to a permanent worsening of the underlying knee condition, as opposed to temporary flare-ups with a return to a baseline level of disability.

In addressing these questions, the examiner should note the April 2009 VA treatment records which attribute knee degenerative joint disease to an abnormal gait from his foot fractures.

A complete rationale must be provided for all opinions rendered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Following completion of the above, readjudicate the Veteran's claims.  If any claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and allow him time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




